PER CURIAM:
Carolyn Wells appeals the district court’s order granting Defendant’s summary judgment motion on her disability discrimination claims brought pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101-12213 (2000), and the Virginia Human Rights Act, Va.Code Ann. §§ 2.2-3900-2.2-3902 (2005). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wells v. BAE Sys. Norfolk Ship Repair, 483 F.Supp.2d 497 (E.D.Va. 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.